Citation Nr: 0113543	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  00-13 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran served on active duty from March 1970 to 
September 1971.  He appeals to the Board of Veterans' Appeals 
(Board) from a June 1998 RO decision which denied his 
application to reopen a claim for service connection for 
PTSD.  He testified at an October 2000 RO hearing before a 
Decision Review Officer.

In April 2001, the veteran timely requested a Board 
videoconference hearing, to be conducted at the RO.  Thus, 
the case must be returned to the RO to arrange such a 
hearing. See 38 U.S.C.A. § 7107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2000).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should schedule the veteran for a 
Board videoconference hearing in 
connection with his appeal.  After the 
hearing is conducted, the case should be 
returned to the Board, in accordance with 
appellate procedures.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


